Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is identified as cancelled and its limitations have been incorporated into claim 1, but the text of claim 4 remains.  Under 37 CFR 1.121 (c) (4) (i), the text of claim 4 should not be present because claim 4 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  Also in claim 10, there is insufficient antecedent basis for “the further portion”.
Regarding claim 12, it cannot be determined if “a housing bore” (line 3) is the same as “a bore” (line 2).  Further regarding claim 12, it cannot be determined what is required of the phrase “brazed or welded between to valve housing”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6-8, 11-14 and 17 (12-14 and 17 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski (US 5,070,898) in view Gassman (US 2017/0299083), Place (US 2,824,574) and O’Brien (US 3,323,090).
Regarding claim 1, Jagodzinski discloses a single stage flapper type servovalve comprising: 
a valve housing (11) comprising a bore (54);
a pair of opposed nozzles (45) arranged in the bore; and 
a flapper element (32, 42) arranged between the pair of nozzles; and
a torque motor (17) mounted to the valve housing;
the valve housing further comprising a plurality of fluid ports (74, 75, 76) for communicating a working fluid to and from the nozzles and in fluid communication with the housing bore;
wherein the valve housing is made from a 
the valve housing further comprising a 

Jagodzinski does not disclose wherein the valve housing and the nozzles are made from stainless steel.  However see Gassmann at para. 0028, 0031, 0039 which teaches forming a similar housing and nozzles from stainless steel (e.g., “316 Stainless Steel”) in order to match the coefficients of expansion.  To similarly match the coefficients of expansion in Jagodzinki’s device and protect against corrosion, it would have been obvious to form Jagodzinski’s housing and nozzles from a stainless steel, as taught by Gassman. 

Regarding claim 2, the analysis set forth above contemplates wherein the valve housing and the nozzles are made from stainless steels having the same or a similar coefficient of thermal expansion.
Regarding claim 3, Jagodzinski discloses the invention as claimed with exception to use of the same stainless steel.  The analysis of Gassman above contemplates wherein the valve housing and the nozzles are made from the same stainless steel.  However Gassmann at para. 0028, 0031, 0039 teaches forming a similar housing and nozzles from the same stainless steel (e.g., “316 Stainless Steel”) in order to match the coefficients of expansion.  To similarly match the coefficients of expansion in Jagodzinki’s device it would have been obvious to form Jagodzinski’s housing and nozzles from the same stainless steel, as taught by Gassman.
Regarding claim 6, Jagodzinski discloses respective plugs closing (55) the ends of the valve housing bore.  Jagodzinski does not disclose the plugs to be formed of a stainless steel.  However stainless steel was well-known in the art as of the effective filing date (taken as admitted prior art as Applicant did not traverse the prior assertion of well-known status) at and it would have been ovious to form the plugs from a stainless steel in order to increase the durability thereof.
Regarding claims 7, Jagodzinski discloses wherein the valve housing further comprises a plurality of mounting bores (which receive screws 69), at its periphery, for receiving fasteners for mounting the valve housing to a surface (they are capable of such use).
Regarding claim 8, Jagodzinski discloses a single stage flapper type servovalve as claimed in claim 7, wherein the mounting bores are formed as tubular elements (they are cylindrical screw-receiving bores) attached to a further portion of the valve housing (e.g., 55; note that claim 8 does not depend from claim 6), in which is formed the valve bore and/or the ports, by means of one or more connecting elements (64).
Regarding claim 11, Jagodzinski the limitations “wherein the valve housing is formed by an additive manufacturing technique” is a product-by-process limitation that is given limited patentable weight because it does not result in a product that is structurally distinct from the product disclosed in Jagodzinski.
Regarding claim 12, Jagonzinski discloses a single stage flapper type servovalve housing comprising: 

a plurality of fluid ports (74, 75, 76) in fluid communication with a housing bore (as understood, housing bore 54; alternatively a plurality of fluid ports 74 and 76 are in fluid communication with housing bore 75); 
wherein the single stage flapper type servovalve housing is made from 

	Jagodzinski discloses the use of steel but not stainless steel for the housing.  However see Gassman Gassmann at para. 0028, 0031, 0039 which teaches forming a similar housing from stainless steel (e.g., “316 Stainless Steel”).  To resist corrosion, it would have been obvious to form Jagodzinski’s housing from stainless steel.
As understood, Jagodzinski does not disclose the connecting tube (34) to be stainless steel that is “brazed or welded between to valve housing”.  However Place teaches at col. 3 lines 39-41 forming a similar connecting tube from stainless steel, and O’Brien teaches at col. 3 lines 16-19 that it was known to braze such a connecting tube.  To increase the durability of Jagodzinski’s connecting tube, it would have been obvious to form it from a brazed stainless steel, as taught by Place and O’Brien. 
Regarding claim 13, Jagodzinsky discloses wherein the valve housing further comprises a plurality of mounting bores (which receive screws 69), at its periphery, for receiving fasteners for mounting the valve housing to a surface (they are capable of such use).
Regarding claim 14, Jagodzinski discloses a single stage flapper type servovalve as claimed in claim 13, wherein the mounting bores are formed as tubular elements (they are cylindrical screw-receiving bores) attached to a portion of the valve housing (e.g., 55), by means of one or more connecting elements (64).
Regarding claim 17, Jagodzinski the limitations “wherein the valve housing is formed by an additive manufacturing technique” is a product-by-process limitation that is given limited patentable weight because it does not result in a product that is structurally distinct from the product disclosed in Jagodzinski.

Claims 7-9 and 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski in view of Gassman, Place and O’Brien as set forth above, and further in view of Johnson (US 4,742,322)
Jagodzinski in view of Gassman, Place and O’Brien render obvious the invention as claimed with arguable exception to the claimed details of the mounting bores.  Johnson teaches that it was known in the art as of the effective filing date to mount a similar housing using a plurality of mounting bores (at 12), at its periphery, for receiving fasteners for mounting the housing to a surface (they are capable of such use), wherein the mounting bores are formed as tubular elements (they are tubular bores; see FIGS 1 and 2) attached to a portion of the valve housing in which is formed the valve bore and/or the ports (all portions of the housing are attached, at least indirectly), by means of one or more connecting elements that are a plurality of connecting arms (the portions of which extend out to the four corners as seen in FIG 1).  To similarly mount Jagodzinski’s housing and reduce material costs or weight, it would have been obvious to use mounting bores as claimed by Applicant and taught by Johnson.

Claims 7-10, 15 and 16 (10 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski in view of Gassman, Place and O’Brien as set forth above, and further in view of Gordon (US 2,961,002)
Jagodzinski in view of Gassman, Place and O’Brien render obvious the invention as claimed with arguable exception to the claimed details of the mounting bores.  Gordon teaches that it was known in the art as of the effective filing date to mount a similar housing using a plurality of mounting bores (at the four corners of the body, see FIG 7), at its periphery, for receiving fasteners for mounting the housing to a surface (they are capable of such use), wherein the mounting bores are formed as tubular elements (they are tubular bores; see FIGS 1 and 7) attached to a portion of the valve housing  in which is formed the valve bore and/or the ports (all portions of the valve housing are attached, at least indirectly), by means of one or more connecting elements that are a plurality of connecting arms (the portions of the housing which extend out to the four corners), wherein the connecting arms form a lattice structure with voids formed between the connecting arms and the further portion of the valve housing (as understood, due to the open spaces between the top and bottom arms, as seen in FIG 7) in which is formed the valve bore and/or the ports.  To similarly mount Jagodzinski’s housing and reduce material costs or weight, it would have been obvious to sue mounting bores as claimed by Applicant and taught by Gordon.

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.  Applicant attempts to traverse the prior assertion of well-known status regarding the limitation from claim 5 “stainless steel connecting tube brazed or welded between the valve housing and the torque motor”.
According to MPEP 2144.03 C: “To adequately traverse such a finding [of official notice], an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  In this case, while Applicant has not clearly and distinctly stated why the noticed fact is not considered to be common knowledge or well-known in the art, the Examiner is nevertheless treating Applicant’s Remarks as sufficient to traverse the assertion of well-known status since it appears that Applicant has made an arguable attempt.  
Accordingly, the Place and O’Brien references are provided as evidence to show Applicant that it was known to provide a stainless steel connecting tube which is welded or brazed, as claimed.  (Because these references are added only as directly corresponding evidence to support the prior common knowledge finding, this does not constitute a new ground of rejection; MPEP 2144.03 D).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/7/21